DETAILED ACTION
Claims 1-15 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
112 2nd of Claims 1, 6, 11, and claims dependent therefrom based on antecedent basis are withdrawn.
112 2nd of claims 1, 6, 11, and all claims dependent therefrom based on “multimedia interactive information” are withdrawn, due to cancellation of term “multimedia.”  Discussion of intended scope in Remarks at 8-9 are appreciated; the examiner must always employ Broadest Reasonable Interpretation, but will consider such information.
112 2nd of claims 2, 7, 12 are withdrawn.
112 4th of claims 16, 17 are withdrawn due to cancellation.

Response to Argument
Applicants’ arguments were considered, but are unpersuasive.
In general, applicants’ dispute citation of Li [0035] states “Nowhere does Li mention that similar messages are duplicated.  Actually, Li only discloses that the repeated information in the bullet screen to be displayed is duplicated and filtered.  Remarks at 10.


For convenience, the English translation of Li [0035] is repeated here.  It states:
It should be pointed out that if a plurality of bullet screen messages are scroll displayed on the interface of the electronic device and an excessive number of new bullet screen messages are added to the interface, the user will be inevitably puzzled by the excessive messages; in this case, a deduplication filtering treatment is performed to the bullet screen messages to be displayed in order to reduce the number of the bullet screen messages to be displayed; in another case, there are too many bullet screen messages to be displayed; if all of the bullet screen messages to be displayed are pushed to the interface of the electronic device at the same time, too many bullet screen messages will be displayed on the interface of the electronic device to affect the use of the electronic device; in this case, it is also necessary to perform the deduplication filtering treatment to the bullet screen messages to be displayed to reduce the number of the bullet screen messages.
 
Pursuant to the English translation, applicants’ characterization of Li is incorrect, and allege the opposite of what Li requires.  Li twice states that it performs a “deduplication filtering treatment.”  Li never states that it performs duplication.

Furthermore, Applicants’ characterization admits that Li operates on “repeated information.”  The examiner agrees with this characterization of Li.  Applicants’ further allege that Li only operates on “repeated information.”   The examiner takes no position on this matter at this time, because such a finding is unnecessary to determine whether or not the claim is met.  It is inherent that the maximum degree of data occurs when data is identical, thus, “similar information” encompasses identical information under the 

Finally, the examiner stresses that the rejection itself is ultimately based on original Li application; the English translation is evidence of what Li discloses.  If applicants believe that Li has been mistranslated in a manner that may occlude review of any particular issue that is dispositive to patentability, applicants are advised to present evidence of such, as well as evidence that the particular mistranslation is outcome-determinative to the examination process.  Here and now, the record shows that Li discloses deduplication, not duplication, of the identical (and therefore inherently similar) information.

Applicants contrast Li with the claims, alleging that Li represents completely repeated information but the claims require the same type of information.  Remarks at 10.
The reasoning behind such contrast is unclear.  As above, applicants acknowledge that Li addresses “repeated information.”  The examiner provides a demonstration of repeated information illustrating why applicants’ argument appears to be facially incorrect, and invites rebuttal that further explains their position.


1: “lolololololol”
2: “lolololololol”

Also, please explain how 1 is a not the same type of information1 as 2: 
1: 
    PNG
    media_image1.png
    577
    587
    media_image1.png
    Greyscale
 2: 
    PNG
    media_image1.png
    577
    587
    media_image1.png
    Greyscale


From either example, it is unclear why even those of no particular skill in the art (let alone those of ordinary skill) would somehow believe that the information of instance 1 is not the same type as the repeated information of instance 2.  Thus, it is unclear why applicants believe that consolidation of said information to a single instance would somehow not read on “the aggregated comments represent the interactive information with same types.”  Please elucidate.

Applicants acknowledge that “Li mentions bullet screen message can be displayed on application interface.”  Remarks at 10.  Despite that, applicants allege that the acknowledge fact does not mean that the bullet screen message of Li can be displayed in a comment area of the different sharing platforms or a comment area of the applications.  Id.
how the claims avoid applied prior art references, not merely alleging that they do.  See 37 CFR 1.111(b).  This reminder is not just for this particular allegation, but holds true for all allegations made responsive to any Office Action.  The examiner will respond to such arguments here, and please be mindful of the requirement to fully respond in all future responses.

Applicants’ presented allegation is not only conclusory, it is perplexing.  The examiner cannot understand how applicants why believe such a statement.

Firstly, given the nature and history of bullet screen messages (esp. in light the Global Times article, already of record, which serves as evidence of the nature of bullet screen messages), the examiner doubts that applicants are disputing that bullet screen messages are comments.  Secondly, applicants acknowledge that bullet screens message can be displayed on an application interface.  Thirdly, given the first and second points, it is inherent that if a comment is displayed in an interface on a device, said interface is a comment display area on said device.

Absent specific reasoning why any of the above is somehow incorrect, display of a bullet screen message in an application interface must read on display of a bullet screen message in an application comment area.


To the specific allegation: “one of ordinary skill” is not a user.  That legal phrase refers to an objective standard against which several patent-law evaluations are measured against, such as claim interpretation and prior art interpretation.  “One of ordinary skill” is not a claim limitation.  Therefore, evaluation of the propriety of the instant prior art rejection does not require evaluation of whether one of ordinary skill obtained anything.  Rather, it requires determining whether one of ordinary skill would understand that the prior art reference meets the BRI of the limitation “obtaining a sharing path, wherein the sharing path comprising network links for sharing data to different sharing platforms or applications for a user.”  

Having answered the specifically raised allegation, the examiner’s duty to respond is discharged.  The examiner now briefly addresses what might be the intended allegation: whether one skilled in the art would have understood Li shows the disputed limitation of the newly-amended claim, namely, to disclose obtaining a sharing, where the sharing path comprising network links for sharing data to differing sharing platforms or applications for a user. 

To address the hypothetical allegation, one must firstly interpret the claims in accordance to the understanding of those skilled in the art.  The root limitation is a “sharing path.” The environment in the instant application involves an allegedly inventive manner of displaying bullet screen messages.  Thus existence of bullet screen messages, including their nature (broad cast messages from one user to multiple users) as their technical environment (internet or network-based environment), and the implementation details (networks must establish connection paths between all participating users and the server).  With respect to the intended use of said sharing paths, for most statutory categories, intended use carries no patentable weight, thus for system claim 11, no further limitation is 2  For method claims, the intended use still does not necessarily have weight, but can sometimes be interpreted that way.3  Here, the claims attempt to capture intended use of the links.   The claimed intended of the obtained network links does not appreciably alter the underlying method, nor of those links themselves – network links are were always to facilitate transfer data across a network, irrespective of the particular nature of the communication endpoint.  As such, the claim text as drafted does not alter the scope of either independent claim.

Secondly, one must look to the prior art to determine whether one of ordinary skill would consider the prior art to meet the determined claim interpretation.  Here, Li discloses obtaining network links; the links must have been formed and obtained because data transmission (the comment that makes up the bullet message) from a user occurred over a network.  That much is sufficient to meet system claim 11, and method claim 1 under the interpretation above.

Moreover, even if the intended use were persuasively argued to limit the claim scope, Li would still read on the claims.  Users who transfer data over networks typically do so with the expectation that the data is transferred to a physically different computer.4  And moreover, a program (aka an “application”) on the destination computer is needed to 

Consequently, Li would be understood by one skilled in the art to have an application that receives the transmitted data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., (CN 106101848) hereinafter Li.
With respect to claim 1, Li discloses A method for aggregating and displaying comments, comprising: 
obtaining interactive information to be displayed ([0032] shows that messages are to be displayed.  The messages are for bullet screens); 
5generating aggregated comments based on a preset aggregated rule ([0034] shows that aggregation-based filtering is based on a preset-period of time.  [0036] shows that the user sets the time period of filtering, so the filtering rule must be established in a “preset-period”), wherein the aggregated comments represent the interactive information with the same types ([0034], aggregating based on number being greater than or equal to present value.  [0035] also explains similar messages are deduplicated, so subsidiary rules like similarity can apply too.); 
transmitting the aggregated comments to a client for displaying ([0040] shows that users had to send messages, and [0045] shows displaying the aggregated messages, so the aggregation must have been sent to end-users); 

publishing the aggregated comments in a comment area of the different sharing platforms or a 10comment area of the applications based on the sharing path ([0028] bullet screen message can be displayed on application interface; [0040] shows that messages to the displayed are from different users, so infers the messages are over a network)


With respect to claim 11, Li discloses substantially similar limitations as provided for claim 1, and is mapped accordingly.  Li also discloses a processor and memory (Fig. 7.)

With respect to claims 3, 13, Li discloses
obtaining the interactive information within a preset first threshold interval ([0034] preset period of time); 
generating a first aggregated comment with same types of interactive information in the interactive information based on the preset aggregated rule (as in claim 1); and 
20transmitting the first aggregated comment to the client for displaying in a bullet screen region (as in claim 1).  


obtaining a second aggregated comment within a preset second threshold interval based on the preset aggregated rule ([0034] number of bullet screen messages within a preset period of time); 
25comparing whether the first aggregated comment is the same as the second aggregated comment ([0039] to count the repetitions of the same message, one must compare the messages to see if they are the same); 
generating a third aggregated comment by aggregating the second aggregated comment and the first aggregated comment based on that the first aggregating comment is same with the second aggregated comment ([0039] the message now “includes the contents of the bullet screen messages sent by different users and the number of repetition times the message was sent by each user”); and 
transmitting the third aggregated comment to the client ([0043] shows aggregated comments are displayed.  [0045] shows the number is also displayed.).  

With respect to claim 5, 15, respectively dependent upon claims 3, 13m Li discloses 
obtaining a second aggregated comment within a preset second threshold interval based on the preset aggregated rule ([0034] number of bullet screen messages within a preset period of time); 
comparing whether the first aggregated comment is the same as the second aggregated 5comment ([0039] to count the repetitions of the same message, one must compare the messages to see if they are the same); and 
transmitting the second aggregated comment to the client based on that the first aggregated comment is different from the second aggregated comment ([0043] shows that the messages .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 1, 6, 11 as applied to Li, in view of Hanson et al. (US 6,912,530 B1) hereinafter Hanson
With respect to claims 2, 7, 12, Li teaches The method according to claim 1, further comprising: 
[…]
storing at least one aggregated comment (Li Fig. 3 shows storage of bullet screen messages in a cache area) which satisfies a pre-defined filtering rule ([0051]-[0053] state the caching is based on sending time; [0034] shows that aggregation-based filtering is based on a preset-period of time.  [0036] shows that the user sets the time period of filtering, so the filtering rule must be established in a “preset-period”).

Li does not teaches
sorting the aggregated comments in descending order based on the number of aggregations; 

Hanson teaches
data in descending order based on the number of aggregations (Col 6 lines 23-32, aggregation functions include a count and the result is sorted; Col 5 lines 47-50, sorting options include specifying “ascending” or “descending”). 

Thus, the combination of references teaches sorting the aggregated comments based on the number of aggregations (Hanson’s SQL functions to arrange data sorted with Li’s particular data of interest).

Li is directed to end-user data display and Hanson is directed to end-user devices as databases.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li and Hanson in order to (1) permit the user to customize a display and (2) because the use of SQL to manipulate information is common and Hanson illustrates known data processing options for end-user devices such as “palm tops, set tops, cell phones, and car-based GPS computers.”

Claim 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Official Notice (admitted per lack of traversal on 25 Sept 20)
Independent claim 6 is analogous to claim 1, and is mapped accordingly where applicable.  

Li Figs. 5, 6, which purport to be device module diagrams (See [0017]), demonstrate that the display area 42 is serviced by the processing area 41.  Using the server-client model as an interpretation of the claims, processing area 41 can be considered as a “server” because it acts responsive to input ([0051] indicates that there is a collection area set up to collect data.).  

Therefore, the following limitations are also met by Li, on its face:
Claim 6 also expresses interaction with a server by “transmitting a request…to the server (implicitly, activating a function of the device requires some communication with the module);” “obtain the aggregated comments transmitted to the server ([0051] collection area is handled by device module)”

Li does not expressly teach
“transmitting a sharing path to the server.”

Official Notice is taken that it is known to use transmit more than one kind of information over established network connections.

It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings with Li and the noted fact to transmit the sharing path (aka a link) in order to efficiently provide the link to other users without having to establish redundant network connections.

Claim 8 is analogous to claim 3, and is mapped accordingly.
Claim 9 is analogous to claim 4, and is mapped accordingly.
Claim 10 is analogous to claim 5, and is mapped accordingly.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drum, Know Your Memes, China Edition https://www.motherjones.com/kevin-drum/2018/12/know-your-memes-china-edition/
	Source of image used to rebut argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        13 Jan 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The image was taken from Drum, Know Your Memes, China Edition (https://www.motherjones.com/kevin-drum/2018/12/know-your-memes-china-edition/)
        2 See Catalina Mktg. v. Coolsavings.com, 289 F.3d 801, 809 (Fed. Cir. 2002).
        
        3 35 USC 100(b) (stating that a new use of a known process is part of the statutory definition of a process); but see Catalina Mktg. at 809 (citing Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1375 (Fed. Cir. 2001) for the proposition that the steps of a method claim that would be performed in the same way in a prior art method irrespective of the claimed use, does not limit claim scope).
        4 Of note: This is not inherent.  Network APIs are agnostic as to whether the physical endpoints of a communication are on the same device or not, but this is the ordinary and customary usage, so one can run a client and a server on the same device.  Also, one could run multiple clients on the same device.